ALLEN, Judge.
The claimant appeals a workers’ compensation order by which a claim for various benefits was denied. Among other contentions, the claimant asserts that he should be excused from a job search obligation under the authority of cases such as Michael v. National Industries, Inc., 599 So.2d 243 (Fla. 1st DCA 1992). In Michael the record established without controversion that the employer/carrier had failed to provide the claimant with job search information. There is no such evidence in the present case, and the employer/carrier’s failure to provide job search information may not be presumed from a silent record. If a claimant seeks to be relieved of a job search obligation when it would otherwise be a necessary aspect of the claimant’s burden of proof, the claimant must insure that the record affirmatively reflects the necessary predicate for such relief.
The appealed order is affirmed.
SHIVERS and MINER, JJ., concur.